DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on March 27, 2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0038216 application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted in an after final filed May 24, 2021 are convincing.  The closest prior art of record Munakata (US 2006/0086375) in view of Takano (US 2016/03007361), Moriya (US 4,972,677) and Kobayashi (US 2016/0240413) fails to teach or suggest the first ejection unit moves in a direction opposite to a direction that the second ejection unit moves with respect to a center of the substrate while at a point at which the first cleaning medium is supplied is farther from the center of the substrate than a point at which the second cleaning medium is supplied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshishara (US 2013/0174873).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711